Citation Nr: 0823606	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to an increased initial rating for 
tachycardia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for a heart disability and awarded service 
connection and assigned a 10 percent disability rating for 
tachycardia, effective May 1, 2004.  The veteran testified 
before the Board in October 2006.  The Board remanded these 
claims for additional development in April 2007.  


FINDINGS OF FACT

1.  The veteran's diagnosed heart disability, other than 
tachycardia, is not shown to be related to his service or to 
any incident therein, or to have manifested to a compensable 
degree within one year following his separation from service.

2.  Since May 1, 2004, the effective date of service 
connection, the veteran's tachycardia has been manifested by 
a workload of 5 to 6 METs resulting in fatigue and dizziness.  
There has also been evidence of mild concentric left 
ventricular hypertrophy on echocardiogram.    


CONCLUSIONS OF LAW

1.  The veteran's current heart disability, other than 
tachycardia, was not incurred in or aggravated by active 
service, did not manifest to a compensable degree within one 
year following his separation from service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for tachycardia have been met since May 1, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.13, 4.100, 4.104, Diagnostic Code (DC) 7011 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service medical records show that he had 
abnormal echocardiograms (ECGs) in January 1993, August 1997, 
and January 2002.  At an August 2002 examination, the veteran 
complained of sharp chest pain, but his heart was found to 
have no abnormalities.  On separation examination in February 
2004, the veteran was found to have no substantial changes 
since his August 2002 examination.  Since the veteran's heart 
was found to be within normal limits on separation and there 
were only three recorded complaints during approximately 
twenty-one years of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
heart disability.  38 C.F.R. § 3.303(b).  

In a July 2004 VA examination, the examiner found that the 
veteran had no significant tachycardia or history of heart 
disease and stated that a stress test to evaluate his METs 
level was not indicated at that time.  A chest x-ray revealed 
normal heart size and configuration.

The first post-service evidence of record of a heart 
disability was a November 2005 electrocardiogram (ECG) that 
was abnormal and showed a left anterior fascicular block with 
normal sinus rhythm.  

In a December 2005 exercise stress test report, the veteran 
had a workload of 10.5 METs that resulted in fatigue.  There 
was chest pressure at peak exercise.  There were no 
dysrhythmias, and the ECG was normal.   

On VA examination in December 2005, the veteran reported that 
his tachycardia had started many years ago after being hit by 
lightning in 1994 and that he had taken medication for it for 
many years.  He stated that he did not have a pacemaker.  He 
complained of feeling tired, getting dizzy occasionally, 
feeling lightheaded, and getting heart palpitations in the 
morning before taking his medicine.  He had no history of 
chest pains, blackout episodes, history of myocardial 
infarction or congestive heart failure, or history of heart 
surgery.  He did not take nitroglycerin.  He reported being 
able to walk as much as 5 miles at his own pace but stated 
that he could not run.  Examination revealed that his heart 
had a regular rhythm.  His chest x-ray was reported as 
normal.  His ECG noted a left anterior fascicular block and 
normal sinus rhythm.  The ejection fraction and left 
ventricular chamber size, wall thickness, and systolic and 
diastolic functions were within normal limits.  There were no 
wall motion abnormalities, but there was mild concentric left 
ventricular hypertrophy.  No thrombus was visualized within 
the left ventricle.  He had a normal transthoracic 
echocardiogram.  The veteran's stress test report noted 10.5 
METs.  The impression was a negative minute ventilation test 
by ECG criteria and a positive test by symptoms.  The veteran 
reportedly had cardiac catherization and was told that he had 
20 percent stenosis.  The examiner diagnosed him with 
tachycardia.  

In a March 2006 private medical report, the veteran 
complained of pleuritic left-sided chest pain that had been 
hurting him for the previous 2 days and seemed to radiate to 
his left shoulder.  He was diagnosed with coronary artery 
disease and pleuritic pain in the left chest.  There was an 
abnormal ECG with sinus tachycardia, possible left atrial 
enlargement, left axis deviation, and incomplete right bundle 
branch block.  

The veteran testified before the Board at a video conference 
hearing in October 2006.  Testimony revealed that the veteran 
had chest pains during service and that he recently had an 
angiogram done.  

On VA examination in January 2008, the veteran reported 
having chest pain on or around 1997.  He stated that he was 
noted to have minimal coronary disease when he went to the 
doctor at the time.  He complained of having tachycardia on a 
daily basis unless he took medication, which appeared to 
control his symptoms.  He stated that his blood pressure was 
intermittent in nature, sometimes on the high side.  He 
complained of chest pain approximately once every one and 
one-half to two months that could last 45 seconds.  He 
reported that the pain radiated down his arms or down into 
his legs and was not always associated with exertion.  He 
complained of some mild diaphoresis during the episodes and 
stated that the symptoms went away with massage of his left 
chest muscles.  There was no associated nausea or vomiting 
with the episodes.  The veteran reported being able to walk 
over five miles without difficulty and being able to walk up 
one flight of stairs slowly.  He complained of recurrent 
episodes of fatigue and dizziness.  He denied any syncope, 
history of myocardial infarction, history of congestive heart 
failure, or history of acute or chronic rheumatic heart 
disease.  He did not take any nitroglycerin or have a history 
of pacemakers.  The veteran denied any history of cardiac 
surgery, coronary artery bypass, valvular surgery, cardiac 
transplant, or angioplasty.  Examination showed regular heart 
rate and rhythm with no murmurs, rubs, or gallops.  
Peripheral pulses were strong and equal.  There was no 
pretibial edema, eczema, stasis pigmentation, or jugular 
venous distention.  A chest x-ray revealed no acute 
cardiopulmonary disease.  A December 2007 ECG showed a normal 
left atrium, left ventricular wall thickness and motion, and 
left ventricular function with an estimated ejection fraction 
of 55 percent.  There were no significant valvular lesions or 
pericardial effusion.  The right side of the heart, including 
right ventricular systolic function, was normal.  The 
veteran's January 2008 ECG was abnormal with a left anterior 
fascicular block and normal sinus rhythm.  The examiner's 
diagnoses were coronary artery disease with estimated 5 to 6 
METs and hypertension.  He noted that the veteran had a 
history of tachyarrhythmias, but stated that an actual stress 
test would not be requested.  The examiner reviewed the 
entire claims file and opined that the veteran had minimal 
coronary artery disease based on the December 2005 cardiac 
catheterization.  He concluded that given the veteran's past 
history, it would be mere speculation to state that any heart 
disease was etiologically related to service or to service-
connected tachycardia or service-connected hypertension.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2008 VA medical opinion 
finding no nexus between the veteran's heart disability and 
his period of active service is probative and persuasive 
because the VA examiner supported his opinion with an 
adequate rationale, comprehensive review of the entire claims 
file, and a thorough physical examination.  Furthermore, 
there are no contrary medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current heart disability.  There is no competent medical 
opinion of record relating the veteran's heart disability to 
his service or any event in service.  Additionally, a heart 
disability was not diagnosed within one year of separation 
from service, so presumptive service connection for a heart 
disability is not warranted.  38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran contends that his current heart disability is 
related to his active service or to his service-connected 
hypertension or tachycardia.  However, as a layperson, he is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's heart 
disability, other than tachycardia, developed in service or 
is due to any event or injury in service.  The evidence also 
does not show that any heart disability, other than 
tachycardia, manifested to a compensable degree within one 
year following the veteran's separation from service or that 
the diagnosed heart disabilities, other than tachycardia, are 
proximately due to or the result of service-connected 
tachycardia or hypertension.  Therefore, the Board concludes 
that the heart disability, other than tachycardia, was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 7011, a 10 percent rating is warranted for sustained 
ventricular arrhythmias where a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required.  A 30 percent rating is warranted for 
sustained ventricular arrhythmias where a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 metabolic equivalents (METs) but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for (1) indefinite period from date of hospital 
admission for initial evaluation and medical therapy for a 
sustained ventricular arrhythmia, or; for indefinite period 
from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, DC 7011 (2007). 

In applying the criteria of DC 7011, the presence of cardiac 
hypertrophy or dilation and the need for continuous 
medication must be ascertained.  Even if the criteria for 
rating for these factors have been met, MET testing is 
required in all cases except: (1) when there is medical 
contraindication; (2) when the left ventricular ejection 
fraction has been measured and is 50 percent or less; (3) 
when chronic congestive heart failure is present and there 
has been more than one episode of congestive heart failure 
within the past year; (4) when a 100 percent evaluation can 
be assigned on another basis.  38 C.F.R. § 4.100 (2007). 

On VA examination in July 2004, the examiner found no 
significant tachycardia as well as no history of heart 
disease.  A chest x-ray revealed normal heart size and 
configuration.  He stated that a stress test to evaluate the 
METs level was not needed at the time.  

VA private medical records dated from November 2005 to March 
2006 show that the veteran received intermittent treatment 
for his tachycardia.  A November 2005 ECG was abnormal and 
showed a left anterior fascicular block but normal sinus 
rhythm.  A December 2005 exercise stress test report showed 
that a workload of 10.5 METs resulted in fatigue.  There was 
chest pressure at peak exercise.  There were no dysrhythmias, 
and the ECG was normal.  A March 2006 medical report 
diagnosed the veteran with coronary artery disease.  There 
was an abnormal ECG with sinus tachycardia, possible left 
atrial enlargement, left axis deviation, and incomplete right 
bundle branch block.  

At a December 2005 VA examination, the veteran reported that 
his tachycardia had started many years ago after being hit by 
lightning in 1994 and that he had taken medication for it for 
many years.  He stated that he did not have a pacemaker.  He 
complained of feeling tired, getting dizzy occasionally, 
feeling lightheaded, and getting heart palpitations in the 
morning before taking his medicine.  He had no history of 
chest pains, blackout episodes, history of myocardial 
infarction or congestive heart failure, or history of heart 
surgery.  He did not take nitroglycerin.  He reported being 
able to walk as much as 5 miles at his own pace but stated 
that he could not run.  Examination revealed that his heart 
had a regular rhythm.  His chest x-ray was reported as 
normal.  His ECG noted a left anterior fascicular block and 
normal sinus rhythm.  The ejection fraction and left 
ventricular chamber size, wall thickness, and systolic and 
diastolic functions were within normal limits.  There were no 
wall motion abnormalities, but there was mild concentric left 
ventricular hypertrophy.  No thrombus was visualized within 
the left ventricle.  He had a normal transthoracic 
echocardiogram.  The veteran's stress test report noted 10.5 
METs.  The impression was a negative minute ventilation test 
by ECG criteria and a positive test by symptoms.  The veteran 
reportedly had cardiac catherization and was told that he had 
20 percent stenosis.  The examiner diagnosed him with 
tachycardia.  

On VA examination on January 9, 2008, the veteran reported 
having tachycardia on a daily basis unless he took 
medication, which appeared to control his symptoms.  He 
stated that his blood pressure was intermittent in nature, 
sometimes on the high side.  He complained of chest pain 
approximately once every one and one-half to two months that 
may last 45 seconds.  He reported that the pain radiated down 
his arms or down into his legs and was not always associated 
with exertion.  He complained of some mild diaphoresis during 
the episodes and stated that the symptoms went away with 
massage of his left chest muscles.  There was no associated 
nausea or vomiting with the episodes.  The veteran reported 
being able to walk over five miles without difficulty and 
being able to walk up one flight of stairs slowly.  He 
complained of recurrent episodes of fatigue and dizziness.  
He denied any syncope, history of myocardial infarction, 
history of congestive heart failure, or history of acute or 
chronic rheumatic heart disease.  He did not take any 
nitroglycerin.  Examination showed regular heart rate and 
rhythm with no murmurs, rubs, or gallops.  Peripheral pulses 
were strong and equal.  There was no pretibial edema, eczema, 
stasis pigmentation, or jugular venous distention.  A chest 
x-ray revealed no acute cardiopulmonary disease.  A December 
2007 ECG showed a normal left atrium, left ventricular wall 
thickness and motion, and left ventricular function with an 
estimated ejection fraction of 55 percent.  There were no 
significant valvular lesions or pericardial effusion.  The 
right side of the heart, including right ventricular systolic 
function, was normal.  The veteran's January 2008 ECG was 
abnormal with a left anterior fascicular block and normal 
sinus rhythm.  The examiner's diagnoses were coronary artery 
disease with estimated 5 to 6 METs and hypertension.  He 
noted that the veteran had a history of tachyarrhythmias, but 
stated that an actual stress test would not be requested.  

Under DC 7011, a 30 percent rating is warranted for sustained 
ventricular arrhythmias where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7011.  

Prior to the January 9, 2008, VA examination, the Board finds 
that the veteran did not meet the criteria for a rating 
greater than 10 percent.  A December 2005 stress test showed 
a workload of 10.5 METs, which meets the criteria for a 10 
percent rating under the ventricular arrhythmias criteria.  
38 C.F.R. § 4.104, DC 7011.  A workload of 5 to 7 METs was 
not shown to result in dyspnea, fatigue, angina, dizziness, 
or syncope prior to January 9, 2008.  Furthermore, there was 
no evidence of cardiac hypertrophy or dilation on 
echocardiogram, electrocardiogram, or X-ray.  Therefore, a 
rating greater than 10 percent was not warranted prior to 
January 9, 2008.

The Board finds that an increased rating of 30 percent, but 
not greater, is warranted as of the January 9, 2008, VA 
examination.  The veteran had an estimated workload of 5 to 6 
METs at his most recent VA examination in January 2008, which 
meets the criteria for a 30 percent rating.  Additionally, 
there was evidence of mild concentric left ventricular 
hypertrophy on ECG, which also meets the criteria for a 30 
percent rating under the ventricular arrhythmias criteria.  
38 C.F.R. § 4.104, DC 7011.  Resolving all doubt in favor of 
the veteran, the Board finds that the veteran meets the 
criteria for an increased initial rating of 30 percent as of 
the date of his January 9, 2008, VA examination because he 
had a workload between 5 to 7 METs and evidence of cardiac 
hypertrophy on echocardiogram.  Accordingly, the Board 
concludes that the veteran is entitled to a 30 percent rating 
for his tachycardia as of January 9, 2008.  However, the 
Board finds that the criteria for a  rating greater than 30 
percent art not met.  The evidence does not show any episodes 
of acute congestive heart failure; that a workload of greater 
than 3 metabolic equivalents (METs) but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The veteran left ventricular 
ejection fraction was found to be 55 percent on examination 
in January 2008.

Accordingly, the Board finds that the evidence of record 
shows that the veteran is entitled to an initial 30 percent 
rating for tachycardia as of January 9, 2008, the date of the 
examination showing a factually ascertainable increase in 
disability.  38 C.F.R. § 3.400(o).  The benefit of the doubt 
has been resolved in favor of the veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and July 2004; 
a rating decision in August 2004; a statement of the case in 
May 2005; and a supplemental statement of the case in June 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a heart disability, other than 
tachycardia, is denied.  

An 30 percent rating, but not greater, for tachycardia is 
granted as of January 9, 2008.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


